DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1.  An array substrate, comprising a display area and a surrounding area arranged outside the display area; wherein the array substrate comprises:
a substrate;
electroluminescent devices and an encapsulation layer disposed on the substrate in the display area, wherein the encapsulation layer is configured to encapsulate the electroluminescent devices;
a touch function layer disposed on the encapsulation layer, wherein the touch function layer comprises a touch lead layer extending from the display area to the surrounding area; and
a thickness compensation layer located in the surrounding area and disposed between the substrate and the touch lead layer, wherein a distance between the substrate and a side, facing away from the substrate, of the thickness compensation layer is substantially equal to a distance between the substrate and a side, facing away from the substrate, of the encapsulation layer.
Claim 8.  A preparation method of an array substrate, comprising:
forming, on a substrate, electroluminescent devices, an encapsulation layer and a thickness compensation layer; wherein the encapsulation layer is configured to encapsulate the electroluminescent device;
wherein the array substrate comprises a display area and a surrounding area arranged outside the display area, and the electroluminescent device is located in the display area, and the thickness compensation layer is located in the surrounding area; and
forming a touch function layer on the encapsulation layer, wherein the touch function layer comprises a touch lead layer extending from the display area to the surrounding area, and the thickness compensation layer is disposed between the substrate and the touch lead layer,
wherein a distance between the substrate and a side, facing away from the substrate, of the thickness compensation layer is substantially equal to a distance between the substrate and a side, facing away from the substrate, of the encapsulation layer.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-17, the prior art (e.g. US Patent Application Publication No. 2018/0348934 to Matsumoto) does not disclose at least a distance between the substrate and a side, facing away from the substrate, of the thickness compensation layer is substantially equal to a distance between the substrate and a side, facing away from the substrate, of the encapsulation layer, along with the other limitations of the claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738